Title: To James Madison from William Riggin, 30 June 1808
From: Riggin, William
To: Madison, James



Sir
Consulate of the United States Trieste 30th June 1808.

I have the Honor to inclose you the report of Vessels of the United States, arrived in this district the last six months.  Four of these Vessels being yet in port, some blanks remain to be filled up.
This Government oppose no obstacles to the trade carried by our Vessels of whatever nature, and the English flag only remains excluded from these ports.
The functions of H. B. Majesties Consul at this port ceased the Begining of March last, at which time the Embassador from that Kingdom left the Court of Vienna.  Notwithstanding this Country is considered neutral, at least it professes to be so, at the same time the late decrees to increase the Army establishment, arm and organise the Militia throughout the Empire, seemed to indicate approaching hostilities and the paper currency suffered in consequence a further depreciation.  The florin is not now quite equal to twenty Cents of the United States, and altho’ the apprehensions of an immediate war seems to have vanished the paper money does not gain favour.
The British maintain a small squadron of light Vessels in these seas to the great annoyance of the Coasting trade, whilst the Russian squadron consisting of three ships of the Line and four Frigats (besides several smaller Vessels in the port of Venice) remains in this port without any apparent intention of going out
Since my Account of the 30th. June last year, nothing has occured to state to the Honorable the secretary of the Treasury  I have the Honor to be with perfect respect, and Consideration Sir Your very obedient Servant

Will. Riggin

